Morton, C. J.
The defendant’s motion to quash was rightly overruled. The complaint is in the usual and approved form, and is sufficient. If any objection to the form of the warrant could furnish ground for quashing a good complaint, we are of opinion that, in this case, the warrant sufficiently recites the substance of the accusation.
*30The principal question is whether, upon the facts proved and admitted, the court rightly ruled that the defendant was guilty of the offence charged.
By the defendant’s license, he was “ required to close permanently all entrances to the licensed premises other than those from the public street or streets upon which such premises are located.” This requirement is in accordance with the statute. Pub. Sts. e. 100, § 12. The licensed premises of the defendant -were a saloon thirty feet deep, with a door on the street front opening into the saloon. There was another door at the rear of the saloon, opening upon a driveway from the street to the rear, which was not kept closed. By neglecting to keep this rear door closed, the defendant violated his license.
The purpose of the Legislature, manifested in this and other provisions of the statute, was that the premises licensed and the entrances to them should be open and exposed to view from the public streets. The plain intent of the statute is to prohibit back entrances, and to permit the use of such entrances only as are directly upon the street. The rear door of the defendant was an entrance from the driveway, and not an entrance from the public street, within the meaning of the statute and the license. The court therefore rightly ruled, that, upon the conceded facts, the defendant was guilty. Commonwealth v. Barnes, 138 Mass. 511.
The question whether the defendant had a right to go to the jury upon the facts conceded is not raised by the bill of exceptions. He excepted only to the ruling of the court, and not to the act of the court in directing proforma a verdict of guilty.
Exceptions overruled.